Case: 21-1083   Document: 31 Page:
           Case 4:20-cv-11272-IT     1  Date
                                 Document    Filed:04/27/21
                                          91 Filed  04/27/2021
                                                             PageEntry
                                                                  1 of 1ID: 6418171




                United States Court of Appeals
                                 For the First Circuit
                                    _____________________
 No. 21-1083
                    MICHAEL L. TAYLOR; PETER MAXWELL TAYLOR,

                                     Petitioners - Appellants,

                                                v.

 JEROME P. MCDERMOTT, Sheriff, Norfolk County, Massachusetts; JOHN GIBBONS, United
                   States Marshal, District of Massachusetts,

                                    Respondents - Appellees.
                                     __________________

                                              Before

                                    Howard, Chief Judge,
                              Thompson and Barron, Circuit Judges.
                                    __________________

                                          JUDGMENT

                                     Entered: April 27, 2021

         Respondents-appellees have filed a motion to dismiss the appeal as moot because
 petitioners-appellants have been surrendered to Japanese authorities. Petitioners-appellants have
 responded, stating that they "have no basis upon which to oppose [the] Motion to Dismiss." The
 motion to dismiss is granted.

        Appeal dismissed.
                                                       By the Court:

                                                       Maria R. Hamilton, Clerk

 cc:
 Paul V. Kelly
 Robert L. Sheketoff
 Abbe David Lowell
 Christopher Dowden Man
 Tillman James Finley
 James P. Ulwick
 Stephen W. Hassink
 Philip Mirrer-Singer
